El Juez Asociado Señor Snyder
emitió la opinión del tribuna].
El presente es un pleito do daños y perjuicios instituido por José Rivera Vázquez y su hijo menor de edad bajo bu patria potestad contra El Pueblo de Injerto- Rico y la Auto-ridad de Fuentes Fluviales de Puerto Eico. Alega la de-manda que la Autoridad de Fuentes Fluviales lia instalado y opara una subestación en Jayuya, que transforma corriente de alta tensión que llega a la subestación, en corriente utili-zahln para el consumo público; que debido a la negligencia de la Autoridad de Fuentes Fluviales y/o de sus empleados en situar dicha subestación en un sitio tan densamente po-blado y al dejar de inspeccionar y conservar estos alambres eléctricos de alto voltaje, el niño sufrió quemaduras al venir *984en contacto con uno de los alambres que iban a la subestación. La Autoridad de Puentes Pluviales radicó una contestación que contenía también varias defensas especiales. El Pueblo de Puerto Pico solicitó la desestimación por el fundamento entre otros de que la demanda no alega que la Autoridad de Puentes Fluviales sea un ag’ente especial del Pueblo de Puerto' Pico.
La corte de distrito declaró con lugar la moción del Pueblo y a solicitud do los demandantes dictó sentencia desestimando la demanda en cuanto a. El Pueblo de Puerto Pico. Contra dicha sentencia apelan los demandantes.
 El Pueblo de Puerto Rico no puede ser demandado sin su consentimiento. Valiente & Cía., S. en C. v. Cuevas, Comisionado, 65 D.P.R. 181; Méndez v. Buscaglia, Tesorero, 64 D.P.R. 743. Este consentimiento ha sido concedido para pleitos de daños y perjuicios. Ley núm. 11, Leyes de Puerto Rico,. 1928 (pág. 131). Pero hemos resuelto que la Ley núm. 11 debe interpretarse conjuntamente con el artículo 1803 del Código Civil, que dispone que en cuanto a la obligación que impone el artículo 1802 por negligencia ‘ ‘ El Pueblo de Puerto Rico es responsable en este concepto cuando obra por mediación de un agente especial; pero no cuando el daño hubiese .sido causado por el funcionario a quien propiamente corresponda la gestión practicada, en cuyo caso será aplicable lo dispuesto en el artículo anterior.”
Hemos resuelto que bajo el artículo 1803 El Pueblo no puede ser demandado por actos negligentes .realizados por empleados en el desempeño normal de las funciones de sus car-gos. Solamente si se realizan los actos por un agente especial a quien se le encomienda que haga algo ajeno a sus deberes regulares y con poderes como tal agente para obligar al Pueblo, puede hacerse responsable al gobierno por los actos negli-gentes de dicho agente en el desempeño de tales actos. Soto v. L%cchetti, 58 D.P.R. 713; Ortiz v. Pueblo, 44 D.P.R. 153. En la demanda no se alega que los actos negligentes en este *985caso fueran realizados por tal agente especial. Por lo tanto la corte de distrito actuó correctamente al declarar sin lugar la demanda en cuanto a SI Pueblo de Puerto Eico.
La contestación radicada por la Autoridad de Fuentes Fluviales no establece la defensa de que ella no puede ser demandada por los alegados actos negligentes realizados en este caso. La Autoridad ha contestado el caso en sus méri-tos y ha levantado varias otras defensas. Por tanto el caso permanece pendiente de que se resuelva la controversia exis-tente entre el demandante y la Autoridad de las Fuentes Fluviales.

La sentencia de la corte de distrito será confirmada y se devolverá el caso a dicha corte para ulteriores procedimientos no inconsistentes con esta opinión.